Exhibit 10.1

AMENDMENT NO. 2

to

AMENDED AND RESTATED SERVICE AGREEMENT

dated December 15, 2003

by and between

AXIS Specialty Limited (the “Company”)

and

Michael A. Butt (the “Executive”)

Dated September 19, 2008

WHEREAS, the Company and the Executive entered into an Employment Agreement as
of September 19, 2002; and

WHEREAS, the Company and the Executive entered into an Amended and Restated
Service Agreement (the “Agreement”), dated as of December 15, 2003;

WHEREAS, the Company and the Executive entered into Amendment No. 1 to the
Agreement as of May 12, 2006 (“Amendment No. 1”);

WHEREAS, the Company and the Executive desire to continue the Executive’s
service as Chairman of the Company and as Chairman of the Board of Directors of
AXIS Capital Holdings Limited and the Executive is willing to serve in such
position; and

WHEREAS, the Company and the Executive desire to amend the Agreement as set
forth herein and the Executive is willing to continue to serve in his current
position under the terms and conditions of this amendment (the “Amendment
No. 2”);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Executive agree as follows:

 

  1. Section 1, Term of Service, of the Agreement is deleted in its entirety and
the following is substituted in lieu thereof:

1. Term of Service. The Executive’s term of service under this Agreement (the
“Term”) commenced on September 19, 2002 and shall continue through the close of
business on December 31, 2010, subject to earlier termination as provided in
Section 8 below. The “Initial Term” shall mean September 19, 2002 through
December 31, 2003 and the “New Term” shall mean January 1, 2004 through the
close of business on December 31, 2005 and the



--------------------------------------------------------------------------------

“Additional New Term” shall mean January 1, 2006 through December 31, 2010.

 

  2. Section 7.(b) Fringe Benefits, of the Agreement is hereby amended by
inserting a new subsection (iv) therein, as follows:

(iv) reimbursement or payment for the cost or use of a luxury automobile at the
Company’s expense (including, without limitation, the payment of all costs of
fuel, a driver, maintenance thereof and insurance thereon (except to the extent
such costs would not be eligible for reimbursement under the policies of the
Company applicable to senior executives generally)).

Except as set forth herein, all other terms and conditions of the Agreement and
Amendment No. 1 shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 2 as of the
date first written above.

 

AXIS Specialty Limited By:   /s/ John R. Charman Name:   John R. Charman Title:
  Chief Executive Officer

 

Executive /s/ Michael A. Butt Michael A. Butt